

116 HR 4503 IH: VA Workplace Integrity Act
U.S. House of Representatives
2019-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4503IN THE HOUSE OF REPRESENTATIVESSeptember 26, 2019Mr. Dunn (for himself and Mr. Wilson of South Carolina) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo prohibit the Secretary of Veterans Affairs from entering into a collective bargaining agreement
			 with a labor union that offers financial incentives to prospective
			 members.
	
 1.Short titleThis Act may be cited as the VA Workplace Integrity Act. 2.Prohibition on collective bargaining agreements between the Secretary of Veterans Affairs and certain labor unionsThe Secretary of Veterans Affairs may not enter into a collective bargaining agreement with a labor union that offers financial incentives to employees of the Department of Veterans Affairs to join that labor union.
		